In an action to recover damages for false imprisonment, plaintiff appeals from an order of the Supreme Court, Westchester County, entered April 9, 1976, which (1) granted respondent’s motion to strike plaintiff’s note of issue and vacate her statement of readiness, and did so without prejudice to the filing of a proper note of issue and statement of readiness which does not list respondent as a party defendant and (2) denied plaintiff’s cross motion which, in effect, sought to vacate a prior order of the same court, entered May 13, 1974, which granted respondent’s motion to dismiss the complaint as against it for failure to state a cause of action. Order affirmed, with $50 costs and disbursements. Plaintiff has failed to demonstrate either excusable default, or timely application to vacate the default under CPLR 5015, or that she has a meritorious cause of action against the respondent. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.